Citation Nr: 1607159	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disorder to include as secondary to service-connected left knee disabilities, and if so, whether service connection may be granted.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left knee disabilities.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected left knee disabilities.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disabilities.

5.  Entitlement to a rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee.

6.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion.

7.  Recognition of the Veteran's daughter as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from September 1979 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In December 2013, the Board remanded this matter for the RO to schedule a Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2015.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected left knee disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU and entitlement to increased disability ratings for left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service connection claim for a right knee disorder was initially denied by an unappealed May 2004 rating decision.  In a letter dated in May 2004, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the May 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disorder.

3.  The Veteran's low back disorder, diagnosed as lumbosacral degenerative disc disease, had its onset in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, his left lower extremity radiculopathy is related to his degenerative disc disease of the lumbar spine.  

5.  Resolving all reasonable doubt in the Veteran's favor, his right knee disorder diagnosed as chondromalacia/osteoarthritis, is related to his service-connected left knee disability.  

6.  Resolving all reasonable doubt in the Veteran's favor, his right hip disorder diagnosed as a right hip strain, is related to his service-connected left knee disability.  

7.  Resolving all reasonable doubt in the Veteran's favor, his left hip disorder diagnosed as a left hip strain, is related to his service-connected left knee disability.  

8.  The Veteran's daughter, S.W., was born in July 1982 and turned 18 years of age in July 2000.

9.  S.W. was permanently incapable of self-support by reason of a physical condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for lumbosacral degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for right knee chondromalacia/osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for right hip strain have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for left hip strain have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for a right knee disorder was denied in a May 2004 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.

No correspondence was received from the Veteran and no additional evidence was received within one year of the May 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the May 2004 rating decision, new evidence added to the record consists of VA treatment records, a November 2011 VA examination report, and the Veteran's May 2015 Board hearing testimony.  Additionally, the VA treatment records include a December 2010 medical opinion from Dr. Billmyer linking the Veteran's right knee symptoms to his service-connected left knee disability.  The above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a right knee disorder.  Accordingly, the Veteran's claim of service connection for a right knee disorder is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Right Knee and Bilateral Hip Disorders

The November 2011 VA examination report provides diagnoses of right knee chondromalacia/osteoarthritis and bilateral hip strain.  As the Veteran has not suggested, and the record does not indicate that his right knee and bilateral hip disorders began during service, the Board addresses only the secondary service connection argument herein.  In November 2011, a VA physician, based on review of the claims file, opined that the Veteran's right knee and bilateral hip disorders are not caused by his service-connected left knee condition.  In a December 2010 medical opinion, Dr. Billmyer, a VA physician, opined that the Veteran's right knee and bilateral hip disorders are related to his left knee condition.  He explained that the right knee and bilateral hips disorders are a result of uneven weight distribution throughout the years.  The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claims.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's right knee and bilateral hips disorders are related to his service-connected left knee condition.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted..  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

B.  Back Disorder

The Veteran is already in receipt of service connection for a left knee disability.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for a low back disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

The Veteran's service treatment records (STRs) document complaints of chronic low back pain.  Indeed, an April 1983 STR reflects the Veteran's complaint of low back pain.  In May 1989, the Veteran complained of low back pain following his involvement in a motor vehicle accident.  Multiple contusions were noted.  Following his separation from active service, VA treatment records reveal ongoing complaints of low back pain and a diagnosis of lumbosacral degenerative disc disease with left lower extremity radiculopathy.  Arthritis was documented on an October 2011 X-ray.  Left leg radiculopathy is a manifestation of the Veteran's arthritis of the lumbar spine.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of low back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran reported to the November 2011 VA examiner that he has continued to experience low back since the May 1989 motor vehicle accident.  To the extent that the VA examiner reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Given the Veteran's report of recurrent back pain in service, his credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbosacral degenerative disc disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbosacral degenerative disc disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

III.  Helpless Child Permanent Incapacity for Self-Support

At his May 2015 Board hearing, the Veteran testified that his child, S.W., has been permanently disabled since age 16, when she was diagnosed with Systemic Lupus Erythematous, hypertension, and rheumatoid arthritis.  The Veteran asserted that his daughter is unable to support herself and obtain gainful employment.  He testified that S.W. disabilities affect her ability to attend school, work, walk, dress herself, and shower herself. 

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. §3.356 are:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

The Veteran had previously written in an August 2010 Declaration of Status of Dependents, VA Form 21-686c, that his child S.W. was born in July 1982.  It follows that she has now reached the age of 18 years.

The Board finds that the Veteran's child, S.W., is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Specifically, in July 2010, S.W.'s treating physician opined that S.W. was not capable of self-support.  A July 2012 Social Security Administration (SSA) letter indicates that S.W. became entitled to Supplemental Security Income (SSI) in April 1999.  There is no evidence that S.W. is earning her own support by her own efforts.  Nor has there been any showing of improvement sufficient to render S.W. capable of self-support after she turned 18 years of age.

Based on the evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that S.W. was permanently incapable of self-support by reason of physical defect and that this condition was present prior to her eighteenth birthday.  See 38 C.F.R. § 3.356(a).  The Board finds the Veteran's testimony regarding S.W.'s history to be both credible and competent.  In addition, the Board finds the July 2010 treating physician's opinion to be competent and persuasive.  There is no opinion to the contrary of record.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that S.W. was permanently incapable of self-support prior to reaching the age of eighteen.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen a claim of service connection for a right knee disorder has been presented; to this extent, the appeal is granted.  

Service connection for lumbosacral degenerative disc disease is granted.  

Service connection for left lower extremity radiculopathy is granted.

Service connection for right knee chondromalacia/osteoarthritis is granted.  

Service connection for right hip strain is granted.

Service connection for left hip strain is granted.  

Entitlement to recognition of S.W. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for purposes of receiving VA benefits is granted.


REMAND

In his May 2015 Board hearing, the Veteran testified that his service-connected left knee disabilities have worsened since the most recent examination, conducted in May 2015.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claims.

Additionally, the Veteran's representative explicitly raised a claim for TDIU in the May 2015 Board hearing.  The evidence suggests that he may be unemployable due, at least in part, to his service-connected disabilities, specifically his acquired psychiatric disorder and orthopedic disabilities.  In noting this, the Board observes that following the Board hearing, in a January 2016 rating decision, the RO increased the evaluation of the Veteran's psychiatric disability to 100 percent, effective October 13, 2015.  As such, the RO must consider entitlement to a TDIU prior to October 13, 2015, and since October 13, 2015, if warranted, for service-connected disability other than the Veteran's psychiatric disability.

In this decision, the Board grants service connection for a bilateral hip disorder, a low back disorder, and a right knee disorder.  The assignment of disability ratings for the Veteran's orthopedic disorders may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, a decision on the Veteran's TDIU claim would, at this point, be premature.  Additionally, the TDIU claim is part and parcel of the issue of entitlement to increased disability ratings for the service-connected left knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, any additional VA treatment records dated since December 2015 should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Electronically associate any outstanding VA treatment records for the Veteran's left knee disabilities dated since December 2015 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his left knee disabilities, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left knee disabilities.  The claims file should be made available to and reviewed by the examiner, and all appropriate tests and studies should be conducted. 

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

The examiner must also acknowledge and discuss the Veteran's report of left knee instability.  Thereafter, the examiner must describe the severity of the left knee instability by describing it as either "slight," "moderate," or "severe."

Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling, communicating and concentrating.  

All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the appeal, to include entitlement to a TDIU prior to October 13, 2015, and since that time without regard to his service-connected psychiatric disability.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


